Citation Nr: 1036386	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include arthritis, and as secondary to plantar warts 
of both feet, hyperhidrosis of the feet, and periungual warts of 
the right thumb and index finger.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis, and as secondary to plantar warts 
of both feet, hyperhidrosis of the feet, and periungual warts of 
the right thumb and index finger.

3.  Entitlement to an increased rating for plantar warts of the 
feet, hyperhidrosis of the feet, and periungual warts of the 
right thumb and index finger, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Veteran and his spouse testified at a September 2009 hearing 
before a Decision Review Officer (DRO) at the Milwaukee RO.  
Although the Veteran also initially requested in his October 2008 
substantive appeal that he be scheduled for a hearing before a 
member of the Board, that request was withdrawn in July 2010.  He 
has not made a renewed request for a hearing before a member of 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA treatment records from May 2010 reflect that the Veteran 
underwent a total right knee replacement surgery in April 2009 
and left knee surgery in April 2010.  The corresponding hospital 
records for both surgeries have not been obtained.  Efforts 
should be made to obtain those records.
A disability which is proximately due to, or aggravated by, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a). 

In his July 2007 claim for service connection for a bilateral hip 
disorder and for a bilateral knee disorder, both to include 
arthritis and as secondary to plantar warts of both feet, 
hyperhidrosis of the feet, and periungual warts of the right 
thumb and index finger, the Veteran contends that "problems 
walking" due to his plantar warts have aggravated disorders in 
his knees and hips.  A September 2007 statement from the 
Veteran's employer attests that the Veteran has demonstrated 
difficulties walking at work.  The Veteran maintains the 
contentions made in his July 2007 claim in an October 2008 
typewritten statement and in his September 2009 DRO hearing 
testimony.

In a September 2007 VA examination report, the VA examiner finds 
that the Veteran has developed excessive pronation of the feet 
with bilateral pedis planus.  The examiner noted that these 
symptoms began in the 1980s, more than 10 years after service.  
He opined that these conditions were less likely than not 
directly caused or permanently aggravated by plantar warts that 
the Veteran had in service.  The examiner does not, however, 
provide an opinion as to whether these conditions have resulted 
from an altered gait produced after service by the Veteran's 
service connected skin disorders in his feet.  Similarly, 
although the examiner found early degenerative joint disease of 
both hips, the examiner also did not offer an opinion as to 
whether those conditions are caused or aggravated by altered gait 
produced by skin disorders in his feet.  Accordingly, the Veteran 
should be afforded a new VA examination to determine the nature 
and etiology of the Veteran's bilateral degenerative joint 
disease of the hips and of his bilateral knee disorders.

A VA examination of the Veteran's right hand which was performed 
in September 2007 did not reveal the presence of any lesions at 
that time.  However, subsequent VA treatment records from May 
2008 show that the Veteran was treated for ongoing actinic 
keratoses on both hands and forearms.   A follow-up evaluation in 
July 2008 show two light pink macules that were present on the 
left hand, measuring two to three millimeters, with a mild halo 
of surrounding erythema.  Two lesions of the same description 
were also observed on the right hand.  In October 2008, lesions 
on the Veteran's left wrist and right dorsal hand were also 
treated by cryotherapy.  In a statement provided later that 
month, the Veteran asserts that he was told, presumably by his 
treating physicians, that these hand conditions were related to 
the service-connected warts on his right thumb and index finger.  
In December 2008, the Veteran presented for follow-up treatment 
with a fibrotic pink papule on his left wrist.  An examination at 
that time revealed the Veteran's hands were xerotic with several 
small fissures.  The right hand exhibited scaly red papules.

Given the development of skin disorders on the Veteran's hands, 
forearms, and left wrist after his September 2007 VA examination, 
and given his contentions that those disorders have been 
etiologically related to his service-connected warts of the right 
thumb and index finger, a new VA examination should be scheduled 
to determine the nature and etiology of the skin disorders 
treated in 2008.  If the VA examiner determines that disorder is 
etiologically related to the Veteran's service connected warts, 
then an opinion should also be obtained as to the current 
severity of those disorders.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims of service connection 
for a bilateral hip disorder and for a 
bilateral knee disorder, both to include 
arthritis and as secondary to plantar warts 
of both feet, hyperhidrosis of the feet, 
and periungual warts of the right thumb and 
index finger, and for an increased rating 
for plantar warts of the feet, 
hyperhidrosis of the feet, and periungual 
warts of the right thumb and index finger.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claims and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.

The Veteran should also be provided a VA 
21-4142 release, and be requested to 
identify on the release the name(s) and 
address(es) of the VA or private medical 
facilities where he was hospitalized for 
and underwent right knee replacement 
surgery in April 2009 and left knee surgery 
in April 2010.  The Veteran should also be 
requested to identify any VA or private 
facilities that have provided treatment 
since June 2010.

2.  After securing the release form 
identified above, with full address 
information, all corresponding records from 
the Veteran's hospitalizations and knee 
surgeries in April 2009 and April 2010, and 
any records pertaining to treatment since 
June 2010, should be obtained and 
associated with the claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral hip and 
knee disorders.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
bilateral hip and knee disorders.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
bilateral hip and knee disorders are 
etiologically related to the Veteran's 
period of active service, and/or are caused 
or aggravated by an altered gait produced 
by the service connected skin disorders and 
hyperhidrosis in the Veteran's feet.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the symptoms and severity of 
the service-connected plantar warts of the 
feet, hyperhidrosis of the feet, and 
periungual warts of the right thumb and 
index finger.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically offer an 
opinion as to whether the skin disorders 
present on the Veteran's hands, forearms, 
and left wrist, and for which the Veteran 
received treatment in 2008, are 
manifestations of the Veteran's service-
connected periungual warts of the right 
thumb and index finger.  If the examiner 
finds that these skin disorders are 
manifestations of the Veteran's periungual 
warts of the right thumb and index finger, 
then the examiner should specifically note:  
any scarring; the area encompassed by such 
scarring (expressed in centimeters or 
inches); whether such scarring is 
superficial, unstable, or painful on 
examination; and the presence of any 
dermatitis or eczema, and the percentage of 
the entire body and the percentage of the 
exposed area affected, and whether the 
Veteran has required the use of 
corticosteroids.

A complete rationale, which is based on a 
review of the claims file, including the 
Veteran's post-service VA treatment 
records, lay statements, and DRO hearing 
testimony, and the clinical findings of the 
examination, should be given for all 
opinions and conclusions and be expressed 
in a typewritten report.

	5.  After completion of the above 
development, the 	Veteran's claims of 
entitlement to service connection 	for a 
bilateral hip disorder and for a bilateral 
knee 	disorder, both to include arthritis 
and as secondary to 	plantar warts of both 
feet, hyperhidrosis of the feet, 	and 
periungual warts of the right thumb and index 
	finger, and for an increased rating for 
plantar warts of 	the feet, hyperhidrosis of 
the feet, and periungual 	warts of the 
right thumb and index finger should be 
	readjudicated.  If the determination 
remains 	adverse to the Veteran, he and his
	representative 	should be furnished with a 
Supplemental Statement of 	the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


